Citation Nr: 0124019	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a compression fracture of the 
cervical spine, with deformity, stenosis, herniation, and 
limitation of motion.

2.  Entitlement to an initial evaluation in excess of 20 
percent for advanced disc space narrowing of L5-S1, with 
limitation of motion.

3.  Entitlement to service connection for mycoplasma 
fermentans.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971 and from August 1972 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and August 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In the November 
1997 rating decision, the RO effectuated the Board's 
September 1997 grant of service connection for neck and low 
back disorders, with zero percent evaluations assigned.  In 
the August 1998 rating decision, the RO increased the 
evaluation for the veteran's low back disorder to 10 percent, 
effective from August 1993, and denied service connection for 
mycoplasma fermentans.  In an October 2000 rating decision, 
the RO increased the evaluation for the neck disorder to 30 
percent and the evaluation for the low back disorder to 20 
percent; both grants were effectuated as of August 1993, the 
date of the veteran's initial application.  As these initial 
evaluations still represent less than the maximum available 
under applicable diagnostic criteria, the veteran's claims 
for higher initial evaluations remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim of entitlement to service connection for mycoplasma 
fermentans will be addressed in the REMAND section of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's cervical spine disorder is characterized by 
deformity of the spine, but with loss of range of motion that 
is not more than moderate in degree.

3.  Range of motion testing of the lumbar spine has revealed 
motion limited to a degree between moderate and severe, with 
pain on motion testing.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of a compression fracture of the 
cervical spine, with deformity, stenosis, herniation, and 
limitation of motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285 
and 5290 (2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial evaluation of 40 percent for 
advanced disc space narrowing of L5-S1, with limitation of 
motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010 and 5292 (2000); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for higher initial evaluations, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  Specifically, 
the RO has afforded the veteran multiple VA examinations and 
has obtained records of all reported medical treatment 
pertaining to the disabilities at issue.  Given that the 
efforts by the RO to assist the veteran with the development 
of facts pertinent to his claims were thorough and consistent 
with the requirements of the newly enacted statutory and 
regulatory provisions regarding the VA's duty to assist him, 
the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its December 1999 Statement of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to, and did 
not inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

II.  Factual background

The claims file includes the report of a November 1993 VA 
computed tomography (CT) scan of the cervical spine, which 
revealed no compromise of the spinal canal or dural spaces 
from C4 to T1; however the images at C6, C7, and T1 were 
noted to be compromised due to artifacts from the shoulder 
joints.

A June 1994 evaluation report from L.L., M.D., reflects that 
the veteran had "somewhat limited range of motion in 
rotation and lateral bending" of the neck; also, he could 
bend down and touch his chin to his chest and could extend 
his neck back about 30 degrees or so.  He had tenderness both 
centrally and along the paraspinal muscles in the back, 
extending into his trapezius as well as his thoracic and 
lumbar spine both midline and in the paraspinal muscles.  As 
to the lumbar spine, the veteran could bend over "just far 
enough to touch his tibias, just below his tibial 
tubercles," had lateral bending to about 20-25 degrees, and 
could only extend back a few degrees because of pain.  X-rays 
revealed a small central disc herniation at L5-S1, without 
dural or nerve root impingement; and an old C7 fracture that 
was healed, with a mild kyphotic angulation.  The impression 
was multiple somatic pain complaints, with minimal objective 
findings other than the old C7 fracture and small herniated 
L5-S1 disc.  

An August 1994 VA CT scan of the cervical spine was within 
normal limits, although the examiner amended the report to 
state that compression deformity of C7 was seen on plain x-
rays.  A CT scan of the lumbosacral spine revealed 
degenerative changes of L5-S1, with no evidence of disc 
herniation or vertebral body abnormalities.

The veteran underwent a VA orthopedic examination in 
September 1994.  This examination revealed no paraspinal 
tenderness, with well-developed musculature and moderate 
tenderness around the lower cervical spine.  Range of motion 
testing revealed lumbar spine bilateral lateral flexion of 20 
degrees and "normal" bilateral rotation, as well as 
cervical spine left lateral flexion of 15 degrees, right 
lateral flexion of 40 degrees, and normal bilateral rotation; 
forward flexion of 45 degrees and backward extension of 10 
degrees were also noted but not specified as to whether this 
concerned the cervical or lumbar spine.  Some pain was noted 
with lateral rotation of the neck.  Diagnostic testing 
revealed an old compression fracture of C7 and degenerative 
joint disease at L5-S1.  The diagnosis was degenerative joint 
disease diffusely throughout the spine.

A January 1995 VA MRI revealed an old C7 compression fracture 
and moderate narrowing of the spinal canal at C7, compatible 
with some impingement effect on the anterior surface of the 
spinal cord at this level.  A VA bone densitometry study 
conducted in December 1996 revealed severe osteoporosis of L4 
and Ward's angle in the hip, osteoporosis of the femoral 
neck, and osteopenia of the intertrochanteric region of the 
femur and L3, and a normal bone matrix density of L1 and L2.  
VA x-rays of the lumbosacral spine from December 1996 
revealed bilateral spondylolysis at L3-L4 and a degenerative 
disc at L5-S1.

In January 1998, the veteran underwent a VA examination, 
during which he complained of constant neck pain in all 
positions, as well as back pain.  The examination revealed 
cervical spine flexion to 30 degrees, extension to 30 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 40 degrees, right rotation to 30 degrees, and left 
rotation to 55 degrees; and lumbar spine flexion to 80 
degrees, extension to 30 degrees, bilateral lateral extension 
to 30 degrees, and bilateral lateral rotation to 20 degrees.  
The veteran had no complaints of pain during this testing.  
Moreover, there was no evidence of muscle spasm, weakness, or 
tenderness in the back.  The diagnoses, based on x-ray 
results, were an old compression fracture of C6-C7, with no 
change; and osteoarthritis of the spine, with spur formation 
from L3 through S1 and narrowing of the disc space at L5-S1.

In December 1998, the veteran underwent a physical 
examination with D. S., M.D.  This examination revealed neck 
extension to 15 degrees, right side bending to 15 degrees, 
right rotation to 20 degrees, and normal left rotation and 
side bending.  Also, the veteran's back range of motion was 
described as moderate to severe, with the veteran able to 
flex forward to the point that his hands could reach just 
below his knees, at which point his knees began to flex 
slightly, and pain was felt in the bilateral sacroiliac joint 
regions.  Other findings included back extension to 15 
degrees, right side bending to 15 degrees, and left side 
bending to 30 degrees.

VA x-rays of the cervical spine from November 1999 revealed 
osteopenia, an old compression fracture of the body of C7, 
and questionable facet spurs at C4 and C5 possibly 
encroaching into the neural foramina.  

During his February 2000 VA hearing, the veteran complained 
of low back symptoms including radiating pain and muscle 
spasms.  The veteran also reported pain radiating from the 
neck into the shoulders.

In May 2000, the veteran underwent a VA peripheral nerves 
examination.  Range of motion testing from this examination 
revealed lumbar spine forward flexion to 29 degrees, 
extension to 13 degrees, right lateral flexion to 18 degrees, 
and left lateral flexion to 23 degrees.  The examiner noted 
that the veteran stated that his limitation of motion was due 
to pain.  Range of motion testing of the cervical spine 
revealed forward flexion to 34 degrees, extension to 12.5 
degrees, right lateral flexion 15.5, and left lateral flexion 
to 36 degrees.  Here, the limitation was described as being 
due to "a feeling of tightness."  

The VA examiner subsequently amended his report following 
further studies.  X-rays of the cervical spine revealed a 
compression fracture of C7, a small spur at the 
anteroinferior margin of C5 and a suggestion of the posterior 
osteophytic spur at C3-C4 level, and no significant change in 
comparison to previous studies.  X-rays of the lumbar spine 
revealed degenerative joint disease at L5-S1, an osteophytic 
spur from the anterosuperior margin of L4, and no significant 
interval change in comparison to the previous study.  An MRI 
of the cervical spine, performed at a private facility in 
June 2000, revealed cervical spondylitic changes affecting 
the cervical column, with uncinate process hypertrophy and 
foraminal stenosis at C3-C4 right, C4-C5 right, C5-C6 right, 
and C6-C7 right.  An MRI of the lumbar spine revealed 
degenerative disc disease at L5-S1, with marked disc space 
narrowing.  An MRI of the thoracic spine was negative for 
spinal stenosis or herniation.

III.  Analysis

A.  Cervical spine disorder

The RO has evaluated the veteran's cervical spine disorder at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5290 (2000).  Diagnostic Code 5290 allows for a 20 
percent evaluation for moderate limitation of motion of the 
cervical spine, while a 30 percent evaluation is warranted 
for severe limitation of motion.  Also for consideration in 
conjunction with application of this code section is the 
presence of such symptoms as painful motion and functional 
loss due to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  Diagnostic Code 
5285 allows for an additional 10 percent for a vertebral 
fracture, with demonstrable deformity.  As such, the 
currently assigned evaluation contemplates moderate 
limitation of motion of the cervical spine, with deformity.

As to whether a higher initial evaluation is warranted, the 
Board observes that the veteran's VA and private medical 
examinations have consistently showed limitation of motion of 
the cervical spine that is no more than moderate in degree, 
with cervical spine flexion consistently 30 degrees or 
greater.  Some neck pain was noted during the veteran's 
September 1994 VA examination, but not during the 
examinations conducted in 1998 or 2000.  The veteran did 
describe a feeling of tightness in May 2000, but both the 
limitation of motion findings and the minimal neck pain 
findings appear to be fully contemplated by the current 30 
percent evaluation under Diagnostic Code 5290, even with 
consideration under 38 C.F.R. §§ 4.40 and 4.45 (2000).  

There is also no evidence of unfavorable ankylosis of the 
cervical spine (as would warrant a 40 percent evaluation 
under Diagnostic Code 5287); or severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief (as would warrant a 40 percent evaluation 
under Diagnostic Code 5293).
As such, the criteria for an initial evaluation in excess of 
30 percent for the veteran's cervical spine disorder have not 
been met, and the preponderance of the evidence is against 
the veteran's claim for this benefit.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 

B.  Lumbar spine disorder

The RO has evaluated the veteran's lumbar spine disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5292 (2000). 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation, while a 40 
percent evaluation is in order for severe limitation of 
motion.  Also for consideration in conjunction with 
application of this code section is the presence of such 
symptoms as painful motion and functional loss due to pain.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45 (2000).

In reviewing the pertinent medical evidence of record, the 
Board notes that there is some suggestion that the limitation 
of motion of the lumbar spine may be more than moderate in 
degree.  While a January 1998 VA orthopedic examination 
revealed flexion to 80 degrees without pain, a December 1998 
private examination revealed low back motion that was 
described as moderately to severely limited, with pain in the 
bilateral sacroiliac joint regions upon motion.  Moreover, 
the veteran's May 2000 VA examination revealed forward 
flexion to 29 degrees, with limitation described as due to 
pain.  

The Board also observes that pain with range of motion of the 
lumbar spine has been noted throughout the pendency of this 
appeal, including during the June 1994 evaluation by Dr. L.  
Indeed, Dr. L's report confirms that the veteran could only 
extend his lumbar spine back a few degrees because of pain.  
In view of the combination of limitation of motion of the 
lumbar spine that appears to be moderate to severe in degree 
and the showing of pain upon range of motion testing, and 
after resolving all doubt in favor of the veteran under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), a 40 percent 
initial evaluation is warranted under Diagnostic Code 5292 
and DeLuca.

The Board has also considered whether an even higher initial 
evaluation might be in order for the veteran's lumbar spine 
disorder, but there is no evidence of ankylosis (as would 
warrant consideration under Diagnostic Codes 5286 and 5289) 
or pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of  the diseased disc, with little intermittent relief 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5293).  As such, the evidence warrants a 40 percent 
evaluation, but not more, for the veteran's lumbar spine 
disorder; to that extent, the claim is granted.

C.  Conclusion

In reaching these determinations, the Board has considered 
whether, under Fenderson, higher evaluations might be 
warranted for any period of time during the pendency of this 
appeal.  However, the Board is satisfied that the assigned 
evaluations fully contemplate the maximum degree of severity 
of the veteran's disabilities at all times during the 
pendency of this appeal. 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected neck and low back disorders have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for residuals of a compression fracture of the 
cervical spine, with deformity, stenosis, herniation, and 
limitation of motion, is denied.

An initial evaluation of 40 percent for advanced disc space 
narrowing of L5-S1, with limitation of motion, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

As indicated above, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claim for 
service connection for mycoplasma fermentans.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the veteran has claimed that his current 
mycoplasma fermentans infection resulted from an in-service 
explosion in Saudi Arabia in October 1987, when he was 
reportedly enveloped in a cloud of noxious smoke.  A blood 
test from December 1997 revealed the presence of mycoplasma 
fermentans.  The veteran's claimed mycoplasma fermentans was 
addressed in a January 1998 VA hemic disorders examination; 
the examiner diagnosed chronic fatigue syndrome and stated 
that while this disorder was active, "mycoplasma fermentans 
[is] not unequivocally determined to cause Gulf War 
Syndrome."  This particular statement is quite vague in 
terms of the actual etiology of the veteran's mycoplasma 
fermentans, particularly in view of the fact that his service 
in Saudi Arabia preceded the time period addressed in 
38 U.S.C.A. § 1117 (West Supp. 2001), which concerns 
disorders arising from undiagnosed illnesses based on service 
in Southwest Asia.  A further examination, with a 
corresponding review of the veteran's claims file, would be 
particularly helpful in clearing up this issue.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his current 
mycoplasma fermentans.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that current mycoplasma fermentans, if 
present, is related to the veteran's 
period of active service or any incident 
thereof.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for mycoplasma 
fermentans.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



